--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED


REGISTRATION RIGHTS AGREEMENT


This Amended and Restated Registration Rights Agreement (this “Agreement”),
dated as of June 30, 2009, is by and among Real Estate Investment Group L.P., a
Bermuda limited partnership (“REIG”), IRSA Inversiones y Representaciones
Sociedad Anónima, a stock corporation organized under the laws of the Republic
of Argentina (“IRSA”), Dolphin Fund Ltd., a Bermuda exempt company (“Dolphin
Fund”), Hersha Hospitality Trust, a Maryland real estate investment trust (the
“Company”), and Citibank, N.A., a national banking association organized and
existing under the laws of the United States of America (“Citi”). Citi shall be
a party to this Agreement for so long as the Pledge Agreement (as hereinafter
defined) remains effective in accordance with its terms (provided that the
provisions of Article IV shall survive for the benefit of Citi).


WHEREAS, on August 4, 2009, REIG purchased from the Company 5,700,000 shares
(the “Primary Shares”) of the Company’s Priority Class A common shares of
beneficial interest, par value $0.01 per share (“Common Shares”), pursuant to
that certain Purchase Agreement (the “Purchase Agreement”), dated as of August
4, 2009, by and among  REIG, the Company and Hersha Hospitality Limited
Partnership, L.P., a Virginia limited partnership (the “Operating Partnership”);


WHEREAS, in connection with the sale and purchase of the Primary Shares, the
Company and REIG entered into that certain Investor Rights and Option Agreement,
dated August 4, 2009, by and among REIG, IRSA and the Company (the “Investor
Rights and Option Agreement”), pursuant to which the Company granted REIG the
option (the “Option”) to purchase 5,700,000 additional Common Shares (the
“Option Shares”) on the terms contained therein;


WHEREAS, in connection with the issuance of the Primary Shares, the Company
entered into that certain Registration Rights Agreement, dated August 4, 2009
with REIG and IRSA (solely for the purpose of Section 5.6 of such agreement in
the case of IRSA);


WHEREAS, prior to the date hereof, REIG acquired an additional (i) 4,789,917
Common Shares in the Company’s Underwritten Offering (as hereinafter defined)
completed on January 15, 2010 and (ii) 3,864,000 Common Shares in the Company’s
Underwritten Offering (as hereinafter defined) completed on March 19, 2010;


WHEREAS, prior to the date hereof, IRSA acquired an additional (i) 629,206
Common Shares through open market purchases and (ii) 190,700 Common Shares from
Inversora Bolívar S.A. (“IBOSA”) on November 27, 2009 pursuant to a merger
transaction between IRSA and IBOSA, which shares were previously acquired by
IBOSA through open market purchases prior to August 11, 2009;


WHEREAS, prior to the date hereof, Dolphin Fund acquired an additional 333,333
Common Shares in the Company’s Underwritten Offering completed on January 15,
2010;

 
 

--------------------------------------------------------------------------------

 

WHEREAS, IRSA, REIG and Citi have entered into that certain Pledge Agreement,
dated as of May 21, 2010 (the “Pledge Agreement”), pursuant to which IRSA
granted a security interest to Citi in 819,906 Common Shares (the “IRSA Pledged
Shares”) and REIG granted a security interest to Citi in 14,353,917 Common
Shares (the “REIG Pledged Shares,” and together with the IRSA Pledged Shares,
the “Pledged Shares”).


WHEREAS, in light of the foregoing transactions, the parties hereto wish to
amend and restate the Registration Rights Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:


ARTICLE I
DEFINITIONS


Unless otherwise indicated to the contrary, capitalized terms not otherwise
defined herein shall have the meaning assigned to them in the Purchase
Agreement.  In addition, the following terms, as used herein, have the following
meanings:


“Business Day” means any day except a Saturday, Sunday or other day on which
banks in New York, New York and Buenos Aires, Argentina are authorized by law to
close.


“Commission” means the U.S. Securities and Exchange Commission.


“Damages Payment Date” shall mean the later of (i) five (5) Business Days and
(ii) the first day of the calendar month, following the date on which a
Registration Default shall have occurred.


“Default Rate” has the meaning set forth in Section 2.1(e).


“Effectiveness Date” has the meaning set forth in Section 2.1(a).


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.


“FINRA” has the meaning set forth in Section 3.1(l).


“Holders” means IRSA, REIG and Dolphin Fund, and any direct or indirect
transferee of any Registrable Shares, including Citi. For purposes of this
Agreement, Citi shall become a Holder if all or any portion of the Pledged
Shares have been transferred to Citi in accordance with the Pledge Agreement.


“Holders’ Counsel” means one counsel for the Holders that is selected in writing
by the Requisite Holders.


“Indemnified Party” has the meaning set forth in Section 4.3.

 
2

--------------------------------------------------------------------------------

 

“Indemnifying Party” has the meaning set forth in Section 4.3.


“Initial Holders” means IRSA, REIG and Dolphin Fund.


“Inspectors” has the meaning set forth in Section 3.1(i).


“Liquidated Damages” has the meaning set forth in Section 2.1(e).


“Option” has the meaning set forth in the recitals.


“Option Shares” has the meaning set forth in the recitals.


“Person” or “Persons” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity or government or other agency or
political subdivision thereof.


“Primary Shares” has the meaning set forth in the recitals.


“Records” has the meaning set forth in Section 3.1(i).


“Registrable Shares” means (i) the 819,906 Common Shares held by or for the
account of IRSA as of the date hereof; (ii) the 14,353,917 Common Shares held by
or for the account of REIG as of the date hereof, (iii) the 161,833 Common
Shares held by or for the account of Dolphin Fund as of the date hereof; (iv)
any shares acquired by any Initial Holder or affiliate thereof pursuant to the
preemptive rights set forth in the Investor Rights and Option Agreement on or
after the date hereof; (v) any Option Shares acquired by REIG or, subject to the
terms and conditions of the Investor Rights and Option Agreement, its
transferees in connection with the exercise of the Option and (vi) any other
equity security held by or for the account of a Holder that was issued or is
issuable with respect to the Primary Shares or the Option Shares by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise.  As to any particular Registrable Shares, such securities shall only
cease to be Registrable Shares when (a) a registration statement with respect to
the sale of such securities has been declared effective by the Commission and
all such Registrable Shares have been disposed of under such registration
statement or (b) such time as all such Registrable Shares have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act.


“Registration Default” has the meaning set forth in Section 2.1(e).


“Registration Expenses” has the meaning set forth in Section 3.2.


“Requisite Holders” means Holders holding a majority of the Registrable Shares
at any time.


“Rule 144” means Rule 144 (or any successor rule of similar effect) promulgated
under the Securities Act.

 
3

--------------------------------------------------------------------------------

 

“Rule 415” means Rule 415 (or any successor rule of similar effect) promulgated
under the Securities Act.


“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.


“Selling Holder” means any Holder who is selling Registrable Shares pursuant to
a public offering registered hereunder.


“Shelf Filing Date” has the meaning set forth in Section 2.1(a).


“Shelf Registration Period” has the meaning set forth in Section 2.1(b).


“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).


“Successor” has the meaning set forth in Section 5.11.


“Underwriter” means a securities dealer who purchases any Registrable Shares or
other securities of the Company as a principal for the resale of such securities
and not as part of such dealer’s market-making activities.


“Underwritten Offering” means any sale of Common Shares for the account of the
Company to an Underwriter or Underwriters on a firm commitment basis.


ARTICLE II
REGISTRATION RIGHTS


2.1            Shelf Registration.


(a)            The Company shall (i) use commercially reasonable efforts to
prepare and file with the Commission, as soon as reasonably practicable
following the date of this Agreement but in no event later than June 30, 2010
(the “Shelf Filing Date”), a registration statement (such registration
statement, including any replacement registration statement, the “Shelf
Registration Statement”) with respect to the Registrable Shares under the
Securities Act on Form S-3 (or any similar or successor form or other form to
the extent that Form S-3 is not available), which Shelf Registration Statement
(A) shall be an automatic shelf registration statement if the Company is then a
“well known seasoned issuer” (within the meaning of the Securities Act),
providing for the registration and the sale by the Holders on a continuous or
delayed basis pursuant to Rule 415 of the Registrable Shares, (B) shall comply
as to form in all material respects with the requirements of the applicable form
and include or incorporated by reference all financial statements required by
the Commission to be filed therewith or be incorporated therein and (C) shall be
reasonably acceptable to the Holders’ Counsel, and (ii) use commercially
reasonable efforts to cause such Shelf Registration Statement to be declared
effective by the Commission as soon as practicable thereafter but in no event
later than (x) July 15, 2010 (if the Commission does not review and comment on
such Shelf Registration Statement)  or (y) as soon as reasonably practicable but
in no event later than September 15, 2010 (if the Commission reviews and
comments on such Shelf Registration Statement) (the “Effectiveness Date”). The
Shelf Registration Statement shall be on an appropriate form and shall provide
for the resale of the Registrable Shares from time to time, including pursuant
to Rule 415, and subject to Section 2.2(b), pursuant to any method or
combination of methods legally available by the Holders, and the registration
statement and any form of prospectus included or incorporated by reference
therein (or any prospectus supplement relating thereto) shall reflect such plan
of distribution or method of sale.

 
4

--------------------------------------------------------------------------------

 

(b)            The Company shall use commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective for the period beginning on
the Effectiveness Date and ending on the date that all of the Registrable Shares
registered under the Shelf Registration Statement cease to be Registrable Shares
(the “Shelf Registration Period”).  During the Shelf Registration Period, the
Company shall (i) subject to Section 2.1(c) hereof, prepare and file with the
Commission such amendments and post-effective amendments to the Shelf
Registration Statement as may be (A) necessary to keep the Shelf Registration
Statement continuously effective for the Shelf Registration Period or (B)
reasonably requested by the Requisite Holders (whether or not required by the
form on which the securities are being registered), and shall use commercially
reasonable efforts to cause each such amendment to be declared effective by the
Commission, if required, as soon as practicable after the filing thereof, (ii)
subject to Section 2.1(c) hereof, use commercially reasonable efforts to cause
any related prospectus to be supplemented by any required supplement, and as so
supplemented to be filed with the Commission pursuant to Rule 424 under the
Securities Act (or any similar provisions then in force under the Securities
Act), to the extent required, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the intended methods of disposition as may be
reasonably requested from time to time by the Holders and set forth in such
Shelf Registration Statement as so amended or such prospectus as so
supplemented.


(c)            If a majority of the independent trustees of the Company’s Board
of Trustees (as determined in accordance with New York Stock Exchange and
Commission rules and regulations) determines in its good faith judgment that the
availability of the Shelf Registration Statement or the use of any related
prospectus would require the disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential or the
disclosure of which would impede the Company’s ability to consummate a
significant transaction, and that the Company is not otherwise required by
applicable securities laws or regulations to disclose, upon written notice from
the Company of such determination by the Company’s Board of Trustees, the rights
of the Holders to offer, sell or distribute any Registrable Shares pursuant to
the Shelf Registration Statement or to require the Company to take action with
respect to the registration or sale of any Registrable Shares pursuant to the
Shelf Registration Statement shall be suspended until the earlier of (i) the
date upon which the Company notifies the Holders in writing that suspension of
such rights for the grounds set forth in this Section 2.1(c) is no longer
necessary and the Holders have received copies of any required amendment or
supplement to the relevant prospectus, and (ii) forty-five (45) days.  The
Company agrees to give such notice as promptly as practicable following the date
that such suspension of rights is no longer necessary.


(d)            The Company may not utilize the suspension rights under Section
2.1(c) more than one time in any three-month period nor more than three times in
any 12-month period.  Each Holder agrees by acquisition of the Registrable
Shares that upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.1(c), such Holder will forthwith
discontinue its disposition of Registrable Shares pursuant to the Shelf
Registration Statement relating to such Registrable Shares until the expiration
of the applicable suspension period as provided in Section 2.1(c).

 
5

--------------------------------------------------------------------------------

 

(e)            To the extent that Registrable Shares remain outstanding and the
Shelf Registration Statement has been filed and has been declared effective and
thereafter ceases to be effective (without being succeeded by a replacement
shelf registration statement which is filed and declared effective) or usable
(including as a result of any suspension period under Section 2.1(c) hereof but
not by virtue of Section 2.1(f) below) for the offer and sale of such
Registrable Shares for any period of time (including any suspension period under
Section 2.1(c) hereof but not by virtue of Section 2.1(f) below) exceeding 45
days in any three-month period or 135 days in any 12-month period (such event, a
“Registration Default”), the Company shall pay liquidated damages (“Liquidated
Damages”) to the Holders, in cash, for the period during which any such
Registration Default shall be continuing, at a rate per week equal to 25 basis
points of the total purchase price of the Registrable Shares held by Holders
(prorated for partial weeks).  All accrued Liquidated Damages shall be paid by
the Company by the following Damages Payment Date.  In the event that any
Liquidated Damages are not paid by the Company on the applicable Damages Payment
Date, then to the extent permitted by law, such overdue Liquidated Damages, if
any, shall bear interest until paid at the prime rate announced to be in effect
from time to time, as published as the average rate in The Wall Street Journal,
plus 2% (the “Default Rate”).  All accrued Liquidated Damages and any interest
thereon shall be paid by wire transfer of immediately available funds or by
federal funds check by the Company to Holders pro rata, based on the respective
numbers of Registrable Shares then held by such Holder.  THE PARTIES ACKNOWLEDGE
THAT DAMAGES FROM A FAILURE TO HAVE THE SHELF REGISTRATION STATEMENT REMAIN
EFFECTIVE ARE DIFFICULT TO MEASURE AND THAT THE PAYMENTS PROVIDED FOR IN THIS
SECTION 2.1(e) ARE REASONABLE LIQUIDATED DAMAGES AND NOT A PENALTY.  Promptly
(but in no event more than five Business Days) after the occurrence or the
termination of a Registration Default, the Company shall give the Holders at
such time notice of such occurrence or termination (as applicable); provided,
however, that the failure by the Company to give such notice shall not subject
the Company to any further Liquidated Damages following the termination of the
Registration Default.


(f)            The parties hereto acknowledge and agree that for so long as
Eduardo Elsztain or another affiliate of the Initial Holders is on the Board of
Trustees of the Company, he and they shall be subject to blackout periods and
other trading restrictions and policies imposed on all Board members and
executive officers of the Company generally.


2.2            Piggyback Rights.


(a)            If the Company proposes to conduct an Underwritten Offering, the
Company shall give written notice of such proposed Underwritten Offering to the
Holders as soon as reasonably practicable, but in no event less than ten (10)
Business Days before the anticipated offering date (four (4) Business Days
before the anticipated offering date if such Underwritten Offering is an
“overnight” offering or similar expedited offering (an “Expedited Offering”),
undertaking to provide each Holder the opportunity to participate in such
Underwritten Offering on the same terms and conditions as the Company.  Each
Holder will have seven (7) Business Days (three (3) Business Days in the case of
an Expedited Offering) after receipt of any such notice to notify the Company as
to whether it wishes to participate in such Underwritten Offering; provided that
should a Holder fail to provide timely notice to the Company, such Holder will
forfeit any rights to participate in such Underwritten Offering.  If the Company
shall determine in its sole discretion to delay the proposed Underwritten
Offering, the Company shall provide written notice of such determination to the
Holders and shall thereupon be permitted to delay such Underwritten
Offering.  In connection with any Underwritten Offering in which any Holder is
exercising piggyback rights pursuant to this Section 2.2, the Company shall be
entitled to select the Underwriters in connection with such Underwritten
Offering.

 
6

--------------------------------------------------------------------------------

 

(b)            If the managing Underwriter of an Underwritten Offering advises
the Company that the inclusion of Registrable Shares by a Holder would
materially adversely affect such Underwritten Offering, the Company shall
include in such Underwritten Offering, as to each Holder exercising piggyback
rights pursuant to this Section 2.2 and any other Person or Persons having a
contractual right to request their Common Shares be included in such
Underwritten Offering, that number of Common Shares that the Company is so
advised can be sold in such Underwritten Offering without materially and
adversely affecting such Underwritten Offering, determined as follows:


(i)             First, for the Holders electing to participate in such
Underwritten Offering, such number of Registrable Shares equal to twenty-five
percent (25%) of the number of Common Shares able to be sold as determined by
the managing Underwriter; provided that Citi, as the Holder of the Pledged
Shares, and Dolphin Fund, as the Holder of 161,833 Common Shares held by or for
the account of Dolphin Fund as of the date hereof, shall have the right to
participate in such Underwritten Offering on a pro rata basis prior to the other
Holders;


(ii)            Second, for the Company, the remaining number of Common Shares
able to be sold as determined by the managing Underwriter;


(iii)           Third, for each remaining holder of Common Shares securities who
holds contractual piggyback rights, other than the Holders described above in
clause (i), the fraction of such holder’s Common Shares proposed to be sold that
is obtained by dividing (A) the remaining number of Common Shares that such
holder proposes to include in such Underwritten Offering by (B) the total
remaining number of Common Shares proposed to be sold in such Underwritten
Offering by all such holders; and


(iv)           Fourth, for each remaining holder of Common Shares, other than
the Holders described above in clause (i) and the holders described above in
clause (iii), if any, who are permitted by the Company to so participate, such
number of Common Shares as is determined by multiplying (A) the remaining Common
Shares able to be sold as determined by the managing Underwriter, by (B) the
fraction obtained by dividing (1) the number of Common Shares that such holder
proposes to include in such Underwritten Offering by (2) the total number of
Common Shares proposed to be sold in such Underwritten Offering by all such
remaining holders.

 
7

--------------------------------------------------------------------------------

 

ARTICLE III
REGISTRATION PROCEDURES


3.1            Filings; Information.  In connection with the registration of
Registrable Shares pursuant to Section 2.1:


(a)            The Company will prepare and file with the Commission a
registration statement on any form for that the Company then qualifies and which
counsel for the Company shall deem appropriate and available for the sale of the
Registrable Shares to be registered thereunder in accordance with the intended
method of distribution thereof, as may be reasonably necessary to effect the
sale of such securities, the Company may require Holders to promptly furnish in
writing to the Company such information regarding such Holders, the plan of
distribution of the Registrable Shares and other information as the Company may
be legally required to disclose in connection with such registration.


(b)            The Company will, if requested, prior to filing such registration
statement or any amendment or supplement thereto, furnish to the Holders, and
each applicable managing Underwriter, if any, copies thereof, and thereafter
furnish to the Holders and each such Underwriter, if any, such number of copies
of such registration statement, amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein)
and the prospectus included in such registration statement (including each
preliminary prospectus) as the Holders or each such Underwriter may reasonably
request in order to facilitate the sale of the Registrable Shares by the
Holders.


(c)            After the filing of the registration statement, the Company will
promptly notify the Holders of any stop order issued or, to the Company’s
knowledge, threatened to be issued by the Commission and use its commercially
reasonable efforts to prevent the entry of such stop order or to remove it if
entered.


(d)            In addition to the requirements imposed on the Company elsewhere
herein, the Company will qualify the Registrable Shares for offer and sale under
such other securities or blue sky laws of such jurisdictions in the United
States as the Holders may reasonably request; keep each such registration or
qualification (or exemption therefrom) effective during the period in which such
registration statement is required to be kept effective; and do any and all
other acts and things which may be necessary or advisable to enable each Holder
to consummate the disposition of the Registrable Shares owned by such Holder in
such jurisdictions; provided that the Company will not be required to (i)
qualify to generally do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.1(d), (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process in any such jurisdiction.


(e)            The Company will as promptly as is practicable notify the
Holders, at any time when a prospectus relating to the sale of the Registrable
Shares is required by law to be delivered in connection with sales by an
Underwriter or dealer, of the occurrence of any event requiring the preparation
of a supplement or amendment to such prospectus so that, as thereafter delivered
to the purchasers of such Registrable Shares, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading and
promptly make available to the Holders and to the Underwriters any such
supplement or amendment.  Upon receipt of any notice of the occurrence of any
event of the kind described in the preceding sentence, the Holders will
forthwith discontinue the offer and sale of Registrable Shares pursuant to the
registration statement covering such Registrable Shares until receipt by the
Holders and the Underwriters of the copies of such supplemented or amended
prospectus and, if so directed by the Company, the Holders shall deliver to the
Company all copies, other than permanent file copies then in the possession of
the Holders, of the most recent prospectus covering such Registrable Shares at
the time of receipt of such notice.  Furthermore, in the event the Company shall
give such notice, the Company shall, as promptly as is practical, prepare a
supplement or post-effective amendment to the registration statement or a
supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Shares being
sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 
8

--------------------------------------------------------------------------------

 

(f)             The Company will enter into customary agreements (including an
underwriting agreement in customary form) and take such other actions
(including, without limitation, participation in road shows and investor
conference calls) as are required in order to expedite or facilitate the sale of
such Registrable Shares.


(g)            At the request of any Underwriter in connection with an
underwritten offering, the Company will furnish (i) an opinion of counsel,
addressed to the Underwriters and the Selling Holders, covering such customary
matters as the managing Underwriter and the Selling Holders may reasonably
request and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants addressed to the Underwriters and the Selling
Holders covering such customary matters as the managing Underwriter or the
Selling Holders may reasonably request.


(h)            If requested by the managing Underwriter or any Selling Holder,
the Company shall promptly incorporate in a prospectus supplement or post
effective amendment such information as the managing Underwriter or any Selling
Holder reasonably requests to be included therein, including without limitation,
with respect to the Registrable Shares being sold by such Selling Holder, the
purchase price being paid therefore by the Underwriters and with respect to any
other terms of the underwritten offering of the Registrable Shares to be sold in
such offering, and promptly make all required filings of such prospectus
supplement or post effective amendment.


(i)             The Company shall promptly make available for inspection by any
Selling Holder or Underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained by any such Selling Holder or Underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
reasonably be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any such Inspector in connection with such
registration statement; provided, however, that unless the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in the
registration statement or the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, the Company
shall not be required to provide any information under this subparagraph (i) if
(A) the Company believes, after consultation with counsel for the Company, that
to do so would cause the Company to forfeit an attorney-client privilege that
was applicable to such information or (B) if the Company has requested and been
granted from the Commission confidential treatment of such information contained
in any filing with the Commission or documents provided supplementally or
otherwise.

 
9

--------------------------------------------------------------------------------

 

(j)             The Company shall cause the Common Shares included in any
registration statement to be listed on each securities exchange on which
securities issued by the Company are then listed, if the Registrable Shares so
qualify.


(k)            The Company shall provide a CUSIP number for the Registrable
Shares included in any registration statement not later than the effective date
of such registration statement.


(l)             The Company shall cooperate with each Selling Holder and each
Underwriter participating in the disposition of such Registrable Shares and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority (“FINRA”).


(m)           The Company shall participate in any financial roadshow organized
for purposes of publicizing the sale or other disposition of the Registrable
Shares.  Such participation shall include, but not be limited to, dispatch by
the Company of personnel to assist in each presentation made during the
roadshow, and provision of the Company data needed for purposes of the roadshow.


(n)            The Company shall, during the period when the prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the Commission pursuant to Section 13(a) of the
Exchange Act.


3.2            Registration Expenses.  In connection with any registration
effected hereunder, the Holders shall pay all expenses incurred in connection
with such registration (the “Registration Expenses”), including without
limitation: (i) registration and filing fees with the Commission and FINRA, (ii)
all fees and expenses of compliance with securities or blue sky laws (including
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Shares), (iii) printing expenses, messenger and delivery
expenses, (iv) fees and expenses incurred in connection with the listing or
quotation of the Registrable Shares, (v) fees and expenses of counsel to the
Company and the fees and expenses of independent certified public accountants
for the Company (including fees and expenses associated with the special audits
or the delivery of comfort letters), (vi) the fees and expenses of any
additional experts retained by the Company in connection with such registration
and (vii) the fees and expenses of other persons retained by the Company,
whether or not any registration statement becomes effective.  Notwithstanding
anything contained herein to the contrary, any expenses required to be paid by
Citi shall instead be paid by IRSA; provided, however, that, expenses required
to be paid by any Selling Holder may be netted from the proceeds of the sale of
the Registrable Shares by such Selling Holder.

 
10

--------------------------------------------------------------------------------

 

ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION


4.1            Indemnification By the Company.  The Company agrees to indemnify,
and hold harmless each Selling Holder and its respective officers, directors,
partners, shareholders, members, employees, agents and representatives, and each
Person, if any, that controls such Selling Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees) caused by, arising out of, resulting from
or related to any untrue statement or alleged untrue statement of a material
fact contained or incorporated by reference in any registration statement or
prospectus relating to the Registrable Shares (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, including all documents attached thereto or incorporated
by reference therein, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by or based upon any information furnished in
writing to the Company by or on behalf of such Selling Holder or by such Selling
Holder’s failure to deliver a copy of the registration statement or prospectus
or any amendments or supplements thereto after the Company has furnished such
Selling Holder with copies of the same; provided, however, that the Company
shall have no obligation to indemnify under this sentence to the extent any such
losses, claims, damages or liabilities have been determined by a court of
competent jurisdiction to have resulted from such Selling Holder’s willful
misconduct, gross negligence or an intentional act or omission in violation of
applicable law.  The Company also agrees to indemnify any Underwriter of the
Registrable Shares and its officers and directors, and each Person, if any, that
controls such Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, on substantially the same
basis as that of the indemnification of each Selling Holder provided in this
Section 4.1, except insofar as such losses, claims, damages or liabilities are
caused by or based upon any information furnished in writing to the Company by
or on behalf of such Underwriter or by such Underwriter’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished the Underwriter with copies
of the same; provided, however, that the Company shall have no obligation to
indemnify under this sentence to the extent any such losses, claims, damages or
liabilities have been finally and non-appealably determined by a court to have
resulted from any such Underwriter’s willful misconduct or gross
negligence.  The obligations of the Company under this Section 4.1 shall be in
addition to any liability that the Company may otherwise have to any Indemnified
Person and the obligations of any Indemnified Person under this Section 4.1
shall be in addition to any liability that such Indemnified Person may otherwise
have to the Company.  The remedies provided in this Section 4.1 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to an indemnified party at law or in equity.


4.2            Indemnification By Selling Holders.  Each Selling Holder agrees
to indemnify, and hold harmless the Company, its officers and trustees, and each
Person, if any, that controls the Company within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees) caused by, arising out of, resulting from or related
to (i) any intentional act or intentional omission by such Selling Holder in
violation of applicable law, or (ii) any untrue statement or alleged untrue
statement of a material fact contained or incorporated by reference in any
registration statement or prospectus relating to the Registrable Shares (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, including all documents
attached thereto or incorporated by reference therein, or (iii) caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but,
in the case of clause (ii) and (iii), only with reference to information
furnished in writing by or on behalf of such Selling Holder to the Company for
use in any registration statement or prospectus relating to the Registrable
Shares, or any amendment or supplement thereto or any preliminary
prospectus.  Each Selling Holder also agrees to indemnify and hold harmless any
Underwriter of the Registrable Shares and its officers and directors, and each
Person, if any, that controls such Selling Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, on
substantially the same basis as that of the indemnification of the Company
provided in this Section 4.2, but only with reference to information furnished
in writing by or on behalf of such Selling Holder for use in any registration
statement or prospectus relating to the Registrable Shares, or any amendment or
supplement thereto or any preliminary prospectus.  Each such Selling Holder’s
liability under this Section 4.2 shall be limited to an amount equal to the net
proceeds (after deducting the applicable underwriting discount and expenses
associated with such Selling Holder’s Registrable Shares sold thereunder)
received by such Selling Holder from the sale of such Registrable Shares by such
Selling Holder.  The obligation of each Selling Holder hereunder shall be
several and not joint.  IRSA shall reimburse Citi for the amount paid or payable
to an Indemnified Person (as defined below) by Citi, as a Selling Holder, as a
result of any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees) referred to in this Section 4.2 unless
such losses, claims, damages, liabilities, costs and expenses (including
attorneys’ fees) have been caused by, arose out of, resulted from or related to
Citi’s willful misconduct, gross negligence or bad faith.

 
11

--------------------------------------------------------------------------------

 

4.3            Conduct Of Indemnification Proceedings.  In case any proceeding
(including any investigation by any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic (federal, state or municipal) or foreign governmental
entity) shall be instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 4.1 or Section 4.2, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party, upon the request of the Indemnified Party, shall retain
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding.  In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded or joined parties) include both the Indemnified Party and the
Indemnifying Party and, in the written opinion of counsel for the Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties; provided, however, if
Citi is one of such Indemnified Parties, then Citi shall have the sole right to
select any such counsel. All such fees and expenses shall be reimbursed as they
are incurred.  In the case any such separate firm for the Indemnified Parties
exists, such firm shall be designated in writing by the Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent (not to
be unreasonably withheld), or if a final judgment is entered for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment.

 
12

--------------------------------------------------------------------------------

 

4.4            Contribution.


(a)            If the indemnification provided for in this Article IV is, by
operation of law unavailable to an Indemnified Party in respect of any losses,
claims, damages or liabilities in respect of which indemnity is to be provided
hereunder, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall to the fullest extent permitted by law, contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of such party in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.  The relative fault of the Company, a
Selling Holder and the Underwriters shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by such party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.


(b)            The Company and each Selling Holder agrees that it would not be
just and equitable if contribution pursuant to this Section 4.3 were determined
by pro rata allocation (even if the Selling Holders were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or
claim.  Each Selling Holder shall not be required to contribute any amount in
excess of the amount by which the net proceeds of the offering (before deducting
expenses) received by such Selling Holder exceeds the amount of any damages that
such Selling Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 
13

--------------------------------------------------------------------------------

 

ARTICLE V
MISCELLANEOUS


5.1            Participation In Underwritten Offerings.  (a)  No Holder may
participate in any underwritten registered offering contemplated hereunder,
including any Underwritten Offering, unless such Holder (i) agrees to sell its
Registrable Shares on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements, (ii)
completes and executes all (to the extent reasonable and customary)
questionnaires, powers of attorney, custody arrangements, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and this Agreement, and (iii) furnishes in
writing to the Company such information regarding such Holder, the plan of
distribution of the Registrable Shares and other information as the Company may
from time to time reasonably request or as may legally be required in connection
with such underwritten registered offering, including any Underwritten Offering;
provided, however, that no such Holder shall be required to make any
representations or warranties in connection with any such underwritten
registered offering other than representations and warranties as to such
Holder’s ownership of his or its Registrable Shares to be sold or transferred in
a manner that is free and clear of all liens, claims and encumbrances, such
Holder’s power and authority to effect such transfer and such matters pertaining
to compliance with securities laws as may reasonably be requested; provided
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting agreements shall be several, and not joint and several,
among such Holders selling Registrable Shares, provided further that such
liability will be limited to the  amount of net proceeds received by such Holder
from the sale of such Holder’s Registrable Shares pursuant to such underwritten
registered offering, including any Underwritten Offering.


(a)            Notwithstanding anything contained herein to the contrary, the
Company’s Board of Trustees must approve any Underwriter engaged to conduct any
underwritten registered offering, including any Underwritten Offering, pursuant
to this Agreement; provided, however, that if such underwritten registered
offering has been initiated by REIG and/or its affiliates or Citi, if Citi has
become a Holder, and REIG and/or its affiliates or Citi is the sole Selling
Holder in such offering, REIG or Citi, as the case may be, as the sole Selling
Holder, shall have the right to select the Underwriter for such underwritten
registered offering, subject to the approval of the Company’s Board of Trustees,
which approval shall not be unreasonably withheld.


5.2            Rule 144.  The Company shall file any and all reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the Holders may reasonably request to the extent required from
time to time to enable the Holders to sell Registrable Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.  Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such reporting
requirements.


5.3            Market Stand Off.  In connection with the registration or
offering of the Company’s securities, upon the reasonable request of the Company
and the managing Underwriter of any underwritten offering of the Company’s
securities, each Holder agrees not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of, any Registrable Shares
(other than those included in the registration) without prior written consent of
the Company, or such Underwriters, as the case may be, for such period of time
(not to exceed 60 days from the effective date of such registration or offering)
as the Company and the managing Underwriter may reasonably specify (the
“Stand-Off Period”); provided, however, that:

 
14

--------------------------------------------------------------------------------

 

(a)            all executive officers and trustees of the Company then holding
Common Shares of the Company shall enter into similar agreements for not less
than the time period required of the Holders hereunder; and


(b)            the Holders shall be allowed any concession or proportionate
release allowed to any officer or trustee that entered into similar agreements.


In order to enforce the foregoing covenant in this Section 5.3, the Company
shall have the right to place restrictive legends on the certificates
representing the Registrable Shares subject to this Section 5.3 and to impose
stop transfer instructions with respect to the Registrable Shares and such other
Common Shares of each Holder (and the Common Shares or securities of every other
person subject to the foregoing restriction) until the end of such period.


Upon request, each such Holder agrees to execute a “lock-up” letter to such
effect for the benefit of the Company or any Underwriter.


5.4            Amendments, Waivers, Etc.  This Agreement may not be amended,
waived or otherwise modified or terminated except by an instrument in writing
signed by the Company, Citi and the Requisite Holders. In determining the
Requisite Holders for purposes of this Section 5.4, Registrable Shares held by
Citi, if Citi has become a Holder, shall be excluded. For the avoidance of
doubt, this provision does not apply to the terms and conditions of the Pledge
Agreement.


5.5            Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.


5.6            IRSA Guarantee.  IRSA hereby guarantees the obligations of the
other Initial Holders hereunder and shall be liable to the Company, to the same
extent as such Initial Holders, for all obligations of such Initial Holders
hereunder, including, without limitation, the obligations of such Initial
Holders set forth in Article IV hereof.


5.7            Entire Agreement.  This Agreement, together with the Purchase
Agreement and the other agreements, instruments and documents referred to
therein, constitutes the entire agreement of the parties hereto and supersedes
all prior agreements, letters of intent and understandings, both written and
oral, among the parties with respect to the subject matter hereof.

 
15

--------------------------------------------------------------------------------

 

5.8            Articles, Sections.  Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
articles, sections and paragraphs in this Agreement.


5.9            Governing Law; Choice of Forum.  This Agreement shall be
construed in accordance with and governed by, the internal laws of the State of
New York (without giving effect to such State’s principles of conflicts of laws
principles).  Each of the parties hereto hereby irrevocably consents, to the
maximum extent permitted by law, that any action or proceeding relating to this
Agreement or the transactions contemplated hereby shall be brought, at the
option of the party instituting the action or proceeding, in any court of
general jurisdiction in New York County, New York, in the United States District
Court for the Southern District of New York or in any state or federal court
sitting in the area currently comprising the Southern District of New
York.  Each of the parties hereto waives any objection that it may have to the
conduct of any action or proceeding in any such court based on improper venue or
forum non conveniens, waives personal service of any and all process upon it,
and consents that all service of process may be made by mail or courier service
directed to it at the address set forth herein and that service so made shall be
deemed to be completed upon the earlier of actual receipt or ten days after the
same shall have been posted or delivered to a nationally recognized courier
service.  Nothing contained in this Section 5.9 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.


5.10          Assignment of Registration Rights.  No Holder of Registrable
Shares may assign all or any part of its rights under this Agreement to any
person without the prior written consent of the Company, which consent shall not
be unreasonably withheld. For the avoidance of doubt, this provision does not
apply to the terms and conditions of the Pledge Agreement.


5.11          Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the Company and any successor organization that shall
succeed to substantially all of the business and property of the Company,
whether by merger, consolidation, acquisition of all or substantially all of the
assets of the Company or otherwise, including by operation of law (each, a
“Successor”).  The Company hereby covenants and agrees that it shall cause any
Successor to adopt and assume this Agreement.  If a parent entity of the Company
or its Successor becomes the issuer of the Registrable Shares, then the Company
or such Successor shall cause such parent entity to adopt and assume this
Agreement to the same extent as if the parent entity were the Company or such
Successor.


5.12          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by facsimile, or
mailed by registered or certified mail (return receipt requested), or sent by
Federal Express or other recognized overnight courier, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


(a)            If to any Initial Holder, to:


Real Estate Investment Group L.P.
c/o IRSA Inversiones y Representaciones S.A.
Moreno 877, C1091AAQ

 
16

--------------------------------------------------------------------------------

 

Buenos Aires, Argentina
Facsimile: +54 (11) 4323-7449
Attention:  Eduardo S. Elsztain


with a copy to (which shall not constitute notice):


Zang, Bergel & Viñes Abogados,
Florida 537, 18th Floor, C1005AAK
Buenos Aires, Argentina
Facsimile: +54 (11) 5166-7070
Attention:  Pablo Vergara del Carril


with a copy to (which shall not constitute notice):


Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Facsimile: (212) XXX-XXXX
Attention: GTS Trade Services–Standby Letter of Credit–Product Manager


with a copy to (which shall not constitute notice):


La Sucursal de Citibank, N.A. en la República Argentina
Bartolomé Mitre 530, 4th Floor
Buenos Aires, Argentina (C1036AAJ)
Facsimile: (5411) 4329-1004
Attention: Carlos Ballanti


(b)            If to the Company, to:


Hersha Hospitality Trust
510 Walnut Street, 9th Floor
Philadelphia, Pennsylvania 19106
Facsimile: (717) 774-7383
Attention: Ashish R. Parikh


with a copy to (which shall not constitute notice):


Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Facsimile: (804) 788-8218
Attention: James S. Seevers, Jr.


Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt.  All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if by facsimile, three business days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one business day after the date of sending, if sent by
Federal Express or other recognized overnight courier.

 
17

--------------------------------------------------------------------------------

 

5.13          Headings.  The headings contained in this Agreement are for
convenience of reference only and are not part of the substance of this
Agreement.


5.14          Limitations on Subsequent Registration Rights.  From and after the
date of this Agreement, the Company shall not, without the prior written consent
of Holders of not less than two-thirds of the then outstanding Registrable
Shares, enter into any agreement with any holder or prospective holder of any
equity securities of the Company that would allow such holder or prospective
holder (a) to include such equity securities in any registration statement filed
for the Registrable Shares pursuant to the terms of this Agreement, unless under
the terms of such agreement, such holder or prospective holder may include such
equity securities in any such registration only to the extent that the inclusion
of its equity securities will not reduce the amount of Registrable Shares of the
Holders or (b) to have its equity securities registered on a registration
statement that is declared effective prior to the Effectiveness Date.


[Signature page follows.]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
signed  by its duly authorized officer as of the date first written above.




REAL ESTATE INVESTMENT GROUP L.P.
   
By:
Jiwin S.A., its sole general partner
   
By:
/s/ Eduardo S. Elsztain   
Name:
 
Title:
   
IRSA INVERSIONES Y REPRESENTACIONES
SOCIEDAD ANÓNIMA
   
By:
/s/ Eduardo S. Elsztain   
Name:
 
Title:
   
DOLPHIN FUND LTD.
   
By:
/s/ Eduardo S. Elsztain   
Name:
 
Title:
   
HERSHA HOSPITALITY TRUST
   
By:
/s/ Michael R. Gillespie  
Name: Michael R. Gillespie
 
Title: Chief Accounting Officer
   
CITIBANK, N.A.
 
By:
/s/ Leslie Munroe  
Name: Leslie Munroe
 
Title: Attorney in Fact





Amended and Restated Registration Rights Agreement Signature Page
 
 

--------------------------------------------------------------------------------